DETAILED ACTION 
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 12/7/21.  Applicant amended claims 1-13, 16. Overall, claims 1-17 are currently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctlyclaiming the subject matter which the inventor ora joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specifications hall conclude with one or more claims particulary pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
- Claims 11,12 recite the limitations “wherein the target value is a weighted limit value of the accumulated emissions and the reference value” and “such that a higher weight …” .which render claim indefinite since it is unclear as to the scope of “weighted limit value of the accumulated occurrence and the reference value” that Applicant is intending to claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-10, 13-17 are rejected under 35 U.S.C. 102a1 as being
anticipated by Han et al. (US 2017/0268398).	
With regard to claims 1, 14, 15:
 Han discloses a method for determining a reference value of a presence of at least one substance (NOx) occurring in an exhaust gas stream of an internal combustion engine comprising:
subjecting the at least one substance (NOx) to an exhaust treatment, carrying out the exhaust treatment in dependence on the reference value (see par. [0035]), the method further comprising when the internal combustion engine is started; accumulating emissions of the at least one substance (NOx) downstream of the exhaust treatment during a first period (using a NOx sensor 20) (see Fig. 1, par. [0026, 0035, 0036, 0057, 0060, 0061]), and


With regard to claim 2:
Han discloses the method according to claim 1, Han further discloses wherein subjecting the at least one substance is subjected to exhaust treatment by supplying additive being supplied to the exhaust gas stream for reduction of reducing the at least one substance (see par. [0033, 0035]), carrying out the exhaust treatment being carried out in dependence on the reference value by supplying the additive being supplied in dependence on the reference value (i.e keeping tail pipe NOx level is low) (see par. [0038, 0049]), and accumulating the emissions of the at least one substance (NOx) being accumulated downstream of the supply of additive (see par. [0038, 0039, 0049]).

With regard to claim 4:
Han discloses the method according to claim |, Han further discloses redetermining the reference value when the accumulated emissions of the at least one substance exceeds a first limit (see par. [0049]).

With regard to claim 5:
Han discloses the method according to claim 1, Han further discloses when starting the internal combustion engine and determining whether to commence the accumulation based on whether the start starting of the internal combustion engine fulfils the first criterion (i.e. at predefined engine operating condition) (see par. [0047]).


Han discloses the method according to claim 1, since Han discloses at a low enough ambient temperature, the signal error increases (par. [0011]), it is inherent that Han determines a representation of a first temperature of the internal combustion engine; and determining whether to commence the accumulation based on the first temperature to accurately measure the NOx sensor signal. 

With regard to claim 7:
Han discloses the method according to claim 6, Han further discloses determining whether said the first temperature exceeds a first temperature limit (i.e. the temperature at which the SCR being activated), and commencing the accumulation when the first temperature exceeds the first temperature limit (see par. [0047)).

With regard to claims 8, 9:
Han discloses the method according to claim 6, Han further discloses determining a representation of an ambient temperature of the internal combustion engine, and determine determining whether to commence the accumulation based also on the representation of the ambient temperature (see par. [0011]).

With regard to claim 10:
Han discloses the method according to claim 1, Han further discloses redetermining the reference value based on the accumulated emissions of the at least one substance (NOx) (see par. [0049)).

With regard to claim 13:

combustion engine has been started (i.e. the predefined operating conditions of the engine is met) (see par. [0047]).

With regard to claims 16, 17:
Han discloses a system for determining a reference value of a presence of at least one substance (NOx) in an exhaust gas stream of an internal combustion engine, wherein the at least one substance (NOx) is subjected to an exhaust treatment, and the exhaust treatment being is carried out in dependence on the reference value of the system (see par. [0035]), when the internal combustion engine is started; the system comprises means for measuring the emissions of the at least one substance (NOx) downstream of the exhaust treatment during a first period (using NOx sensor 20) (see par. [0026, 0035, 0036, 0057, 0060, 0061]), and 
means for determining whether to redetermine the reference value based on the measured emissions of the at least one substance ( NOx) (see par. [0039, 0043, 0049, 0057, 0064]), wherein the reference value represents the emissions that leave following the exhaust gas treatment (see par. [0064]).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

				
Response to Arguments
Applicant's arguments filed 12/7/20 have been fully considered but they are not deemed persuasive. Applicant argues that Han does not disclose “the reference value that represents the emissions that leave following the exhaust gas treatment”.  The Office respectfully disagrees.  Han discloses measuring the emissions of the at least one substance (NOx) downstream of the exhaust treatment during a first period (see par. [0035, 0054]), and compare the measured Nox emission to a preset target NOx value (see par. [0064]) and determining whether to redetermine the reference value based on the measured emissions of the at least one substance ( NOx) (during a preset time period)(see par.[0039, 0043, 0049, 0064]), wherein the reference value represents the emissions that leave following the exhaust gas treatment (see par. [ 0064]). Therefore, Han discloses the claimed limitations in dispute.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272-1000. 

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747